Title: To Thomas Jefferson from Thomas Digges, 12 May 1788
From: Digges, Thomas
To: Jefferson, Thomas


          
            
              Sir
            
            Dublin May 12 1788 No. 30 Essex Street
          
          A Cotton manufactory having been lately set up in Virginia, not only patronizd by the State but encouragd by some of the leading Gentlemen in it, some artists from England as well as this Country are wishing to get to it; And altho I have been a little hurt since my arrival in Ireland through my endeavours to get some useful mechanicks to my home near Alexandria, (two or three of whom are now under rigourous trial in the Courts here for attempting to ship themselves with their Tools implements & ca & ca) I cannot refrain from troubling Your Excellency with this letter, merely introductory of Mr. Henry Wild now the leading mover of the late Major Brookes’s Cotton Manufactory at Prosperous near Naas in this County.This Gentleman about the year 1782 made an effort thro the direction and advice of Doctor Franklyn, to whom He is well known, (and in which he was somewhat aided by me) to move with His Family & ca. & ca to Philadelphia; but on the point of his Embarkation he was forcibly and openly stoppd by an order from the Secretary of State, and Mr. Brookes above mentioned obtaind a large premium for getting Mr. Wild fixd at Prosperous as director and conductor of the principal and still most flourishing Cotton Manufactory in this Kingdom.
          Mr. Wild, who is not only at the head of His trade as an Artist but an excellent scholar and man of genius, has long and still ardently wishes to settle in a Country, which from his principles in politicks and love of liberty, He looks to as far above his own, has brought his affairs to nearly that Crisis as to enable him to move from Ireland; and stands only in need of that advice and proper direction in his attempt which I would wish every honest and good Tradesman to possess before he wildly sets down in America.
          You will oblige him very much Sir, and it will be rendering our State an acquisition to get such an able and accomplishd artist to settle in it, if You will favour myself, or Him, with a line mentioning what State the Cotton Manufactory is in, at what particular spot in Virginia it is fixd, what Engines or implements are most immediately necessary for him to take, The tradesmen such as spinners or weavers most wanted, who are the directors or patrons of the Work, where and to whom to apply on his landing—or any  other directions which may strike You as most useful for Him. Mr. Wild is not only a perfect master, but can construct every article of machinery necessary for the Cotton Manufactory. I not only wish him success in it, but most ardently request You to add your advice and aid to Him in the further progress of His Plan.
          I am with the highest Esteem Your Excellencys Most Obedt. & very Hble. Servt,
          
            Thos. Digges
          
          
            P.S. My direction is to No. 30 Essex St., Dublin, And Mr. Wild will add his at the foot of this Letter and mention any other matters He may want to communicate, for I am obligd to send this letter to Him at Naas some 15 or 20 miles from hence. I would recommend that what You write Him may be directed to me; for as a Citizen and tradesman He may be much injurd if the substance of this correspondence should become known.
            I can give Mr. Wild introductory Letters to my neighbour Genl. Washington and many others at Alexandria and thereabouts but I guess the manufactory is at or near Richmond.
            There is a Mr. Jno. Linton a Printer and dyer of Cotton, a perfect master of his Trade who would also attend Mr. Wild to America.
          
        